J-S19011-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

RASHEED GEY A/K/A/ RASHEED GUY

                            Appellant               No. 1341 EDA 2014


       Appeal from the Judgment of Sentence entered August 14, 2013
            In the Court of Common Pleas of Philadelphia County
              Criminal Division at No: CP-51-CR-0005679-2012


BEFORE: STABILE, JENKINS, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                           FILED APRIL 20, 2015

       Rasheed Gey, a/k/a Rasheed Guy, appeals nunc pro tunc from the

judgment of sentence entered for his conviction of first-degree murder. On

appeal, he challenges the sufficiency of the evidence and a trial court ruling

that permitted a witness to testify even though she violated a witness

sequestration order. We affirm.

       On the afternoon of February 6, 2012, Vertrice Robinson and Dennis

Gore were walking home from a corner store located at 55th and Lansdowne

Streets in Philadelphia.1 As they walked west on Hunter Street, Appellant,

clad in a grey hooded sweatshirt and jeans, approached them. He walked

____________________________________________


1
 This factual summary is taken from the trial court’s June 23, 2014 opinion
and the notes of testimony of trial.
J-S19011-15



up until he was face-to-face with Gore, drew a silver firearm, and shot Gore

multiple times in the chest.   Gore fell to the ground. Appellant stood over

Gore and fired several more rounds into his body.      Robinson took cover

behind a parked car, and Appellant fled west on Hunter Street, toward

Allison Street.

      Tanya Brown heard the gunshots from inside her home, and ran

outside.   Appellant, whom Brown had known for about a year, ran by

brandishing a firearm. She ran to where Gore’s body lay with Robinson next

to him. Brown, an Army nurse, provided what assistance she could until

paramedics arrived.

      Willie Wyche was standing on the corner of Allison and Lansdowne

Streets.   He heard four or five gunshots, and saw a man running toward

him. The man had a large handgun in the pocket pouch of his sweatshirt.

He pulled the hood over his head as he ran past Wyche, down the street to

55th Street, and then to Girard Avenue. Wyche had known Appellant and

his family for years, and he later identified the man as Appellant from a

photo lineup.

      Dana Burke, alias Linette Flowers, was walking on Hunter Street. She

saw Appellant, Robinson, and Gore on the opposite sidewalk. Burke/Flowers

saw Appellant shoot Gore twice, stand over his body, and shoot the body

three more times. After Appellant fled, Burke/Flowers called 911. She later

identified Appellant, from whom she bought marijuana, as the shooter.




                                    -2-
J-S19011-15



        Police and medical personnel arrived on the scene. Medical personnel

transported Gore to the Hospital of the University of Pennsylvania, where he

was pronounced dead. According to the autopsy, three bullets struck Gore

in the chest, one in his arm, and one in his hip. Two of the gunshot wounds

were “shored wounds,” meaning that they were consistent with a person

being shot while lying on the ground.                 The medical examiner’s office

determined Gore’s cause of death was multiple gunshot wounds, and the

manner of death was homicide.

        Robinson, Wyche, Burke, and Brown independently identified Appellant

from police photo arrays.         Police officers arrested Appellant, and charged

him with murder, two violations of the Uniform Firearms Act, possessing an

instrument of crime, and recklessly endangering another person.2

        On August 14, 2013, after a two-day non-jury trial, the trial court

convicted Appellant of all counts, the murder conviction being first-degree

murder. The trial court immediately imposed a mandatory sentence of life

without parole for first-degree murder and no further penalty for the other

convictions.     Appellant did not file post-sentence motions or an appeal.

Current     counsel   was    appointed,        and   the   Commonwealth   agreed   to

reinstatement of Appellant’s appellate rights.             This appeal nunc pro tunc

followed.

____________________________________________


2
    18 Pa.C.S.A. §§ 2502, 6106(a)(1), 6108, 907, and 2705, respectively.



                                           -3-
J-S19011-15



      Appellant raises two issues for our review:

      A. Was the evidence insufficient as a matter of law?

      B. Did the trial court err when it permitted a witness to testify
         after she had broken sequestration and heard the testimony
         of another fact witness?

Appellant’s Brief at 5 (all-caps removed).

      First, Appellant challenges the sufficiency of the evidence supporting

his first-degree murder conviction.          Regarding the sufficiency of the

evidence, “our standard of review is de novo, however, our scope of review

is limited to considering the evidence of record, and all reasonable

inferences arising therefrom, viewed in the light most favorable to the

Commonwealth as the verdict winner.”          Commonwealth v. Rushing, 99
A.3d 416, 420-21 (Pa. 2014).

      In reviewing the sufficiency of the evidence, we must determine
      whether the evidence admitted at trial, and all reasonable
      inferences drawn from that evidence, when viewed in the light
      most favorable to the Commonwealth as verdict winner, was
      sufficient to enable the fact finder to conclude that the
      Commonwealth established all of the elements of the offense
      beyond a reasonable doubt. The Commonwealth may sustain
      this burden by means of wholly circumstantial evidence.

Commonwealth v. Johnson, 107 A.3d 52, 66 (Pa. 2014) (internal

quotations and citations omitted).

      Murder is the unlawful killing of another human being with malice

aforethought. Commonwealth v. Duffy, 548 A.2d 1178, 1182 (Pa. 1988).

First-degree murder is murder committed with the specific intent to kill. 18

Pa.C.S.A. § 2502(a); Johnson, 107 A.3d at 66.         A killing is intentional if



                                     -4-
J-S19011-15



perpetrated by “means of poison, or by lying in wait, or by any other kind of

willful, deliberate and premeditated killing.”       18 Pa.C.S.A. § 2502(d).      The

Commonwealth can establish specific intent to kill through circumstantial

evidence, “such as the use of a deadly weapon on a vital part of the victim’s

body.” Johnson, 107 A.3d at 66 (quotation omitted).

        Appellant shot Gore multiple times in the chest at close range,

resulting in Gore’s death.      The Commonwealth’s fact witnesses identified

Appellant as the shooter in written statements and they chose Appellant

from photo arrays.         Though some of the witnesses equivocated while

testifying at trial, we must accept as true their identification of Appellant as

the shooter.    Appellant does not contest the physical evidence tending to

show Gore’s manner of death was intentional murder.                   We hold the

evidence,     when    considered    in    the   light    most    favorable   to   the

Commonwealth, is sufficient to support Appellant’s conviction for the first-

degree murder of Gore.

        We reject Appellant’s argument to the contrary. Appellant states, “this

case is another in a long string of cases where witnesses ‘go south’ and their

prior   statements    to   police   are   admitted      as   substantive   evidence.”

Appellant’s Brief at 17.     A witness who “goes south” initially inculpates a

defendant, but then recants previous statements or refuses outright to

testify at trial.   Vertrice Robinson and Willie Wyche disavowed their prior

signed written statements recorded by police.                On cross-examination,

Vertrice Robinson claimed that police officers pressured her into choosing

                                          -5-
J-S19011-15



Appellant’s picture from the photo array. N.T. Trial, 8/13/13, at 70-72, 86-

87.      On direct examination, Willie Wyche renounced his prior statement

identifying Appellant and instead testified that Appellant “didn’t do it.” Id.

at 136.

         Appellant concedes, however, that the witnesses’ prior statements to

police    identifying   Appellant as    the   shooter   are   admissible   for   their

substantive truth under the Rules of Evidence.           See Pa.R.E. 803.1(1)(B)

(providing that a prior, inconsistent, written statement of a testifying witness

is admissible      if the   witnesses   signed and adopted the         statement);

Commonwealth v. Brady, 507 A.2d 66 (Pa. 1986) (seminal case now

codified by Rule 803.1). Both Robinson and Wyche gave statements, which

police recorded and which Robinson and Wyche adopted by initialing or

signing.

         It is on this point that Appellant’s argument fails. In a challenge to the

sufficiency of the evidence, we must accept as true all evidence in a light

most favorable to the Commonwealth.             See Johnson, 107 A.3d at 66.

Therefore, regarding witnesses’ inconsistent statements, we must accept as

true the statements that inculpate Appellant.             Appellant’s attacks on

inconsistencies in the testimony concern the weight of the evidence.               As

Appellant recognizes, trial counsel did not preserve a challenge to the weight

of the evidence in the trial court. See Appellant’s Brief at 18. Therefore, we

cannot address this issue on appeal.




                                        -6-
J-S19011-15



        Second, Appellant argues the trial court erred in permitting Tanya

Brown to testify after she violated the trial court’s sequestration order.

Appellant notes that Brown’s compelling testimony tracked that of other

Commonwealth witnesses.             Appellant notes further that Brown received

threats from an unknown source and was relocated by the Commonwealth

prior to trial. The trial court allowed Appellant to question Brown regarding

the violation of the sequestration order.              Afterward, it denied Appellant’s

request to preclude Brown from testifying.

        A trial court has discretion to order witnesses sequestered so they

cannot learn of other witnesses’ testimony. See Pa.R.E. 615. The trial court

also has discretion in choosing a remedy for violation of a sequestration

order. See Pa.R.E. 615 Comment (citing Commonwealth v. Smith, 346
A.2d 757, 760 (Pa. 1975)). Possible remedies include a mistrial, precluding

the offending witness from testifying, or instructing the jury.                Id. (citing

Commonwealth v. Scott, 436 A.2d 161, 164 (Pa. 1981)). We review the

trial court’s decision to hear Brown’s testimony for an abuse of discretion.

See Commonwealth v. Schwartz, 615 A.2d 350 (Pa. Super. 1992)). An

abuse of discretion “is not merely an error in judgment. Rather, it involves

bias,    partiality,   prejudice,    ill-will,    manifest    unreasonableness      or   a

misapplication of the law.          By contrast, a proper exercise of discretion

conforms to the law and is based on the facts of record.” Commonwealth

v.   Ferguson,         107 A.3d 206,        213   (Pa.   Super.   2015)     (quoting

Commonwealth v. Street, 69 A.3d 628, 633 (Pa. Super. 2013)).

                                            -7-
J-S19011-15


      In deciding whether to allow a witness who violates a
      sequestration order to testify, the trial court should consider (1)
      the seriousness of the violation, (2) its impact on the testimony
      of the witness, the probable impact on the outcome of the trial,
      (3) whether the witness intentionally disobeyed the order, and
      (4) whether the party calling the witness procured the
      disobedience.

Schwartz, 615 A.2d at 357 (internal citations omitted) (numbering added).

      Here, the trial court determined that Brown was present only for some

of Burke/Flowers’ testimony. Importantly, it found she did not intentionally

violate the sequestration order. Trial Court Rule 1925(a) Opinion, 6/23/14,

at 12.   Having never been a witness before, Brown wandered into the

courtroom of her own volition and unescorted by any police officer or

representative from the district attorney. Id. Furthermore, the prosecutor

did not know Brown entered the courtroom, i.e., the Commonwealth did not

procure the violation. Id. On these facts, the trial court decided to allow

Brown’s testimony.     The record reflects the trial court’s thoughtful and

careful consideration of the evidence pertaining to the violation of its

sequestration order.   The record does not show the trial court abused its

discretion in denying Appellant’s request. We also note that Appellant was

tried by the court—not by a jury. Therefore, we may presume that the trial

court, sitting as fact-finder, gave due weight to Brown’s testimony in light of

her unintentional violation of the sequestration order. See Commonwealth

v. Smith, 97 A.3d 782, 788 (Pa. Super. 2014) (“[A] a trial court, acting as

the finder of fact, is presumed to know the law, ignore prejudicial




                                     -8-
J-S19011-15



statements, and disregard inadmissible evidence.”).    We reject Appellant’s

second assignment of error.

     In sum, Appellant’s issues raised on appeal do not entitle him to relief.

Accordingly, we affirm the judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2015




                                    -9-